Citation Nr: 1828230	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-20 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1973 to October 1973.  VA has deemed the Veteran incompetent, and the Appellant, BJB Associates, is his guardian and payee for VA benefits purposes.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  By that rating action, the RO denied service connection for brain syndrome.  The Veteran appealed this rating action and the RO's determination therein to the Board. 

The RO previously denied entitlement to service connection for a brain condition in a March 2006 rating decision based on the Veteran's failure to report for a VA examination.  At the time of the prior denial, the evidence of record did not reflect any specific diagnosis related to a brain condition.  In addition, the Veteran did not provide any details to substantiate his prior service connection claim for a brain condition.  Since the March 2006 rating decision, the Veteran has been diagnosed with a TBI. See January 2013 VA examination.  The Veteran also contends that his current diagnosis is related to head injuries that he received during active service.  See June 2014 VA Form 9.  As this diagnosis and claimed injuries were not of record at the time of the previous final denial, the Board finds that the claim of entitlement to service connection for a TBI is a new claim, and must be considered without regard to whether new and material evidence has been received.  See Boggs v. Peake, 520 F.3d 1330, 1337 (holding that claims based upon distinctly diagnosed diseases and injuries are separate and distinct claims under 38 U.S.C. § 7104 (b)). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of that proceeding is associated with the claims file.

In December 2015, the Board, in part, remanded the matter on appeal for additional substantive development.  Specifically, to obtain outstanding VA treatment and Social Security Administration (SSA) records.  The Board also directed that the Agency of Original Jurisdiction (AOJ) obtain an addendum opinion from the VA physician, who had examined the Veteran in January 2013.  In March and May 2016, treatment records from the VA Medical Center (VAMC) in Manchester, New Hampshire, dated from June 2014 to March 2016, and SSA records were received into the record, respectively.  In addition, the VA physician who had examined the Veteran in January 2013 provided an addendum opinion in January 2016.  Thus, the requested development has been accomplished and the appeal has returned to the Board for further appellate consideration. 

In December 2015, the Board also remanded the issue of entitlement to service connection for a low back disorder, to include as secondary to service-connected right and left knee disabilities.  In a March 2016 rating decision, service connection for thoracolumbar degenerative joint and disc disease with intervertebral disc syndrome was granted; an initial 20 percent rating was assigned, effective March 16, 2012.  This represents a full grant of the benefits sought, and the issue is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the initial 20 percent rating or effective date assigned, thus, this matter is not in appellate status.  See Grantham, 114 F. 3d at 1158 holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).


FINDING OF FACT

The Veteran's TBI is not related to his period of military service. 


CONCLUSION OF LAW

The criteria for service connection for a TBI have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in May 2015.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds that there has been compliance with the December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).
II. Merits Analysis

The Veteran seeks service connection for a TBI.  

Service connection may be granted for a disability resulting from a disease or injury incurred in active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

Regarding an organic disease of the nervous system, which includes a TBI, service connection may be granted on a presumptive basis if the condition manifested to a compensable degree within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If there is no manifestation within one year of service, service connection for a recognized chronic disease, such as an organic disease of the nervous system, which includes a TBI, can still be established through continuity of symptomatology.  38 C.F.R. 
§§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that his TBI is the result of having sustained multiple head injuries during military service, notably being dazed and knocked-out after being hit on the head with a pugil stick.  See January 2013 VA TBI examination report and May 2015 hearing transcript (T.) at pages (pgs.). 8-10, 18).  He also maintains that post-service, he sustained between 15 to 20 head injuries with five to six of those resulting in brief loss of consciousness as a result of boxing and having jumped out of a second story window during a 2006 fire.  See April 2011 VA treatment record; January 2013 and January 2016 VA TBI examination and Disability Benefits Questionnaires (DBQs). 

As to the first prong of Shedden, a current diagnosis, the evidence shows a diagnosis of TBI.  See January 2013 VA TBI examination report.

Turning to the second prong of Shedden, an in-service incurrence of a disease or injury, the Veteran maintains that his TBI is the result of having sustained several head injuries during service that resulted in dizziness, headaches, and being knocked-out after he was hit on the head with a pugil stick.  See January 2013 VA TBI examination report and T. at pgs. 8-10, 18.  Service treatment records reflect that in January and July 1973, the Veteran complained of headaches that were noted to have been associated with the flu and an upper respiratory infection (URI).  In addition, in late July 1973, the Veteran complained of dizziness, lightheadedness, and passing out during formation.  The examining clinician noted that the Veteran did not hit his head on the ground.  The examiner indicated that the Veteran had often exaggerated his ability to walk but that he could stand and perform knee bends after five minutes.  The examining clinician entered assessments of questionable tiredness and malingering.  The Veteran was returned to duty.  

A September 1973 service separation examination report reflects that the Veteran's head was evaluated as normal.  The examining clinician indicated that there were no disqualifying mental or physical defects sufficient to warrant disposition through medical channels.  On an accompanying Report of Medical History, the Veteran indicated that he had had a head injury; frequent or severe headaches; dizziness or fainting spells; periods of unconsciousness; loss of memory or amnesia; and nervous trouble.  He also reported that he had attempted suicide and that he habitually stuttered or stammered.  The examining clinician related that the Veteran's various complaints did not amount to any significant medical problems.  On DA Form 3082, Statement of Medical Condition, dated in September 1973, the Veteran indicated that his medical condition had changed.  In this regard, he referenced that his knees had increased in severity. 

In view of the Veteran's complaints of headaches and dizziness and reports of having sustained a head injury at service discharge in September 1973, the Board finds that second prong of Shedden, an in-service event or injury, is satisfied in this case. 

Thus, the crux of the claim hinges on the third prong of Shedden, a nexus between the Veteran's diagnosed TBI and in-service injury or event.  There are two VA opinions that are against this element of the claim.  

A VA physician examined the Veteran in January 2013 and January 2016.  After physical evaluations of the Veteran, as well as taking his reported in-service and post-service history with respect to head injuries, the VA physician opined that it was less likely than not that his TBI was incurred in or caused by the in-service injury, event, or illness.  The physician noted that the Veteran was not involved in combat and there was no definite concussion related to his claim that during service he had been knocked out after he was hit on the head with a pugil stick.  The VA examiner reasoned that if there had been a significant head injury, it would have been noted by the Veteran's superiors and he would have received some medical attention, and that there was no evidence that that event had occurred.  The VA physician also pointed to the different head injuries that the Veteran had received after discharge.  The VA physician noted that during the January 2016 examination, the Veteran had recalled that he would have worn a helmet during the in-service pugil-stick exercise.  Yet, according to the VA physician the Veteran denied having worn a helmet during his May 2015 hearing testimony.  

Thus, according to the VA physician, the Veteran's recollection of the pugil stick event resulting in a head injury was questionable.  The VA physician buttressed his opinion by referencing an April 2011 neuropsychological report that showed the validity of the Veteran's responses was questionable, with an inconsistent effort.  Thus, the VA physician ultimately concluded that it was likely that the Veteran had suffered a head injury later in life, while he boxed during his imprisonment, and when he jumped from a burning building.  In fact, according to the VA physician, the Veteran had reported that his headaches had had their onset in 1999 and that they had increased after the 2006 fire.  This report, according to the VA physician, varied from his January 2013 report of his headaches having had their onset in 1978.  Regardless of the starting date of the Veteran's headaches, the VA physician concluded that the headaches had had their onset after service and that there was no evidence that they or the TBI were directly related to any service injuries.  

The Board finds the VA physician's opinions, notably his January 2016 opinion, to be probative evidence against the claim for service connection for a TBI.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The VA physician's January 2016 opinion is also consistent with the evidence of record, namely the Veteran's service treatment records reflecting that his 1973 complaints of headaches and fainting episode were not associated with any head injury but rather the flu and an URI and that his various subjective complaints of headaches, etc. at discharge in September 1973 were not associated with any medical problems.  The January 2016 VA physician's opinion is also consistent with the post-service evidence of record and his history and testimony that he had sustained several post-service head injuries because of boxing and a fall in 2006.  For these reasons, the Board finds the VA physician's January 2016 opinion to be of high probative value in evaluating the claim. 

In addition, as there is no evidence of any evidence of any TBI symptoms manifested to a compensable degree within one year of the Veteran's discharge from active military service in October 1973, service connection is not warranted for this disability based on the application of the chronic disease presumptive provisions. See 38 C.F.R. §§ 3.307, 3.309.

As discussed above, service connection may also be established by a continuity of symptomatology between a chronic disorder, such as organic diseases of the nervous system, to include TBI, and military service.  Walker, supra.  As to any argument that the Veteran might assert as to having had TBI symptoms since he sustained head injuries during military service, the Board finds them not credible. The Board notes that the Veteran is competent to state that he has had headaches and dizziness since he sustained an in-service head injury.  He is not, however, competent to assign those symptoms to a particular diagnosis.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25(1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). In this case, the Veteran is competent to report symptoms related to his TBI symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 

The Board finds that the Veteran's reported history of having had TBI symptoms since active service, while competent as to certain symptoms, such as headaches and dizziness, that may be associated with this disability, to be not significantly credible as they are inconsistent with the other evidence of record.  First, there are no clinical findings of the Veteran having lost consciousness or having hit his head associated with the July 1973 complaints of headaches, dizziness and fainting spell incident.  Furthermore, despite the Veteran's subjective complaints of headaches, head injury and loss of consciousness at service discharge, the Veteran's head was evaluated as normal.  In fact, the examining clinician at discharge specifically indicated that there were no medical problems associated with the Veteran's various subjective complaints.  Furthermore, the Veteran has provided an inconsistent history with respect to the onset of his headaches and wearing of a helmet during the alleged in-service pugil stick incident, as indicated by the VA examiner in January 2016.  Overall, the Board finds the Veteran's assertions, if any, of a continuity of symptomatology of any TBI symptoms since service discharge to be lacking in both weight and credibility.

Consideration is also given to the Veteran's assertion that his current TBI symptoms are related to an in-service head injury during a pugil stick incident.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  TBI is not the type of condition that is readily amenable to lay diagnosis or an etiology opinion, as the evidence shows that a clinical evaluation of the Veteran's physical constitution, to include specific tests (magnetic resonance imaging scan (MR)I) is needed to properly assess and diagnose this disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board readily acknowledges that the Veteran is competent to report symptoms, such as headaches and dizziness.  He is not, however, competent to link his current TBI to military service, to include the 1973 complaints of headaches and fainting spell.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  The record does not demonstrate that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of traumatic brain injuries.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). 

Accordingly, for the foregoing reasons, the claim for service connection for TBI is denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for TBI is denied. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


